Citation Nr: 1736004	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-23 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus type II.   

2.  Entitlement to an increased disability rating (or evaluation) in excess of 60 percent for chronic renal failure with bladder dysfunction.

3.  Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for diabetes mellitus type II.

4.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for left lower extremity peripheral neuropathy.

5.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for right lower extremity peripheral neuropathy.

6.  Entitlement to an increased (compensable) disability rating (or evaluation) for bowel dysfunction.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  A claim for an increased disability rating for peripheral neuropathy and service connection for hypertension was received in November 2010.  A claim for an increased disability rating for diabetes mellitus was received in June 2011.      

The December 2011 rating decision, in pertinent part, granted a 60 percent increased disability rating for chronic renal failure (a compensable complication of diabetes mellitus) effective May 2, 2011 (the date within the one year prior to the increased rating claim - the June 2011 increased rating claim for diabetes mellitus - reflecting definite decrease in kidney function), denied an increased disability rating in excess of 20 percent for diabetes mellitus type II, denied increased disability ratings in excess of 10 percent for left and right lower extremity peripheral neuropathy, and denied service connection for hypertension. 

A claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which the RO treated as an increased rating claim for all service-connected disabilities that were not already in appellate status (i.e., bladder, bowel, and erectile dysfunction) was received in May 2013.  The January 2014 rating decision, in pertinent part, denied increased disability ratings in excess of 0 percent for bladder and bowel dysfunction.  

The January 2014 rating decision also denied a TDIU.  The Veteran filed a notice of disagreement with respect to that issue in February 2014 and a statement of the case was issued in October 2016.  The Veteran did not file a timely substantive appeal with respect to the denial of a TDIU.  As discussed in detail below, after the Veteran failed to perfect the appeal for a TDIU, the January 2014 rating decision denying a TDIU became final and the Veteran has not alleged clear and unmistakable error (CUE); therefore the issue of a TDIU prior to October 18, 2016 (the date the statement of the case readjudicating the issue of a TDIU was issued) is not in appellate status before the Board.  Further, neither the Veteran nor the evidence of record has reasonably raised a new claim for TDIU during the rating period from October 18, 2016.      

VA treatment records dated after the October 2016 supplemental statement of the case have been associated with the claims file.  Further, in June 2017, the Veteran submitted additional VA treatment records previously not been associated with the file.  While the most recent supplemental statement of the case does not include review of this evidence, in June and August 2017 written statements, the Veteran waived agency of original jurisdiction (AOJ) consideration of the additional evidence.   

In January 2017, the Veteran testified at a Board videoconference hearing at the local RO in Roanoke, Virginia, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).  


FINDINGS OF FACT

1.  The Veteran has currently diagnosed hypertension that was worsened in severity beyond a natural progression (aggravated) by the service-connected diabetes mellitus type II.

2.  For the entire increased rating period from May 2, 2011, the Veteran's chronic renal failure with bladder dysfunction has been manifested by definite decrease in kidney function, constant and persistent albuminuria, constant edema, one instance of BUN above 40 mg percent, and a urinary frequency disorder with daytime voiding interval less than one hour and awakening to void two times per night.

3.  For the entire increased rating period from May 2, 2011, the Veteran's chronic renal failure with bladder dysfunction has not been manifested by persistent edema and albuminuria with BUN 40 to 80 mg percent, creatinine 4 to 8 mg percent, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion; or, regular dialysis or symptoms precluding more than sedentary activity due to persistent edema and albuminuria or markedly decreased function of kidney or other organ systems.

4.  For the entire increased rating period from June 28, 2011, the Veteran's diabetes mellitus has been managed with insulin, oral hypoglycemic agents, and restricted diet, and did not require regulation of activities.

5.  For the entire increased rating period from November 15, 2010, the Veteran's bilateral lower extremity peripheral neuropathy has been manifested by numbness, paresthesias, dysesthesias, intermittent pain, decreased sensation to light touch, position, and vibration, normal (5/5) muscle strength, normal deep tendon reflexes, and no muscle atrophy, more nearly approximating mild incomplete paralysis of the sciatic nerve.

6.  For the entire increased rating period from November 15, 2010, the Veteran's bilateral lower extremity peripheral neuropathy has not more nearly approximated moderate incomplete paralysis of the sciatic nerve.

7.  For the entire increased rating period from May 29, 2013, the Veteran's bowel dysfunction has been manifested by constant slight impairment of sphincter control with fecal leakage.

8.  For the entire increased rating period from May 29, 2013, the Veteran's bowel dysfunction has not been manifested by involuntary bowel movements necessitating wearing of a pad, extensive fecal leakage and fairly frequent involuntary bowel movements, or complete loss of sphincter control. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for hypertension, as secondary to the service-connected diabetes mellitus type II, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2016).

2.  The criteria for an increased disability rating in excess of 60 percent for chronic renal failure with bladder dysfunction have not been met or more nearly approximated for any part of the increased rating period from May 2, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b, Diagnostic Codes 7541, 7542 (2016).

3.  The criteria for an increased disability rating in excess of 20 percent for diabetes mellitus type II have not been met or more nearly approximated for any part of the increased rating period from June 28, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

4.  The criteria for an increased disability rating in excess of 10 percent for left lower extremity peripheral neuropathy have not been met or more nearly approximated for any part of the increased rating period from November 15, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016). 

5.  The criteria for an increased disability rating in excess of 10 percent for right lower extremity peripheral neuropathy have not been met or more nearly approximated for any part of the increased rating period from November 15, 2010.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

6.  Resolving reasonable doubt in favor of the Veteran, the criteria for an increased disability rating of 10 percent, but no higher, for bowel dysfunction have been met for the entire increased rating period from May 29, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7332 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).    

The Board is granting service connection for hypertension, constituting a full grant of the benefit sought on appeal with respect to this issue.  As there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

With respect to the increased rating claims decided herein, in this case, with respect to the issues of chronic renal failure, diabetes mellitus, and bilateral lower extremity peripheral neuropathy, notice was provided to the Veteran in October 2011, prior to the initial adjudication of the increased rating claims in December 2011.  With respect to the bowel and bladder dysfunction, notice was provided to the Veteran in September 2013, prior to the initial adjudication of the increased rating claims in January 2014.  Pursuant to both notice letters, the Veteran was notified of the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the information and evidence that have been associated with the claims file include service treatment records, service personnel records, VA treatment records, private treatment records, VA examination reports, a copy of the January 2017 Board hearing transcript, and lay statements.  In June 2014, Social Security Administration (SSA) medical records were requested.  A negative response was received indicating that such records do not exist as they have been destroyed and further efforts to obtain them would be futile.  As such, the Board finds that VA took all reasonable efforts to obtain records pertinent to the issues on appeal. 

Second, VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in November 2011, October 2013, and September 2016.  The Board finds the VA examination reports are thorough and adequate and provide a sound basis upon which to base decisions with regard to the increased rating issues decided herein.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted a physical examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

The Veteran testified at a hearing before the Board in January 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and	 (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issues on appeal.  

With respect to the increased rating issues decided herein, the Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems associated with the chronic renal failure with bladder dysfunction, diabetes mellitus type II, bilateral lower extremity peripheral neuropathy, and bowel dysfunction.  As the Veteran presented evidence of symptoms impairments due to the service-connected disabilities, and there is additionally medical evidence reflecting the severity of said disabilities, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issues based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Service Connection for Hypertension

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As adjudicated below, the Board is granting service connection for hypertension based on secondary service connection under 38 C.F.R. § 3.310; therefore, the additional service connection theories of presumptive service connection based on chronic symptoms in service or continuous symptoms since service of a "chronic" disease (38 C.F.R. § 3.303(b) (2016)), a "chronic" disease manifesting within one year of service separation (38 C.F.R. § 3.307 (2016)), and direct service connection pursuant to the same benefit (38 C.F.R. § 3.303) are rendered moot, and there remain no questions of law or fact as to the fully granted service connection issue.  For this reason, these presumptive and direct service connection theories will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

The contention liberally construed for the Veteran is that the current hypertension is a result of the service-connected diabetes mellitus.  At the January 2017 Board hearing, the Veteran testified that he had been diagnosed with diabetes mellitus and hypertension around the same time and that he was unaware whether there was a connection between the diabetes and hypertension.   See Board hearing transcript at 17-22.

The evidence of record reflects that the Veteran has currently diagnosed hypertension.  A March 2001 private treatment record notes that the Veteran had been diagnosed with hypertension for three to four years.  April 2010 and November 2011 VA examination reports reflect diagnoses of hypertension.

The Board finds that the evidence is at least in equipoise as to whether the currently diagnosed hypertension was aggravated (worsened in severity beyond a natural progression) by the service-connected diabetes mellitus type II.  In the April 2010 VA examination report, the VA examiner opined that, while diabetes does not cause hypertension, essential hypertension is aggravated by diabetes because poorly controlled diabetes causes progression of vasculopathy that aggravates hypertension.  There are no contrary opinions of record. 

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record sufficiently indicates that the current hypertension was aggravated (worsened in severity beyond a natural progression) by the service-connected diabetes mellitus type II to warrant secondary service connection.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of secondary service connection under 38 C.F.R. § 3.310 renders moot other theories of service connection.   

Disability Laws and Regulations 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2016).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of "staged" ratings for any part of the increased rating periods on appeal.



Increased Rating for Chronic Renal Failure with Bladder Dysfunction

The Veteran is in receipt of a 60 percent disability rating for chronic renal failure with bladder dysfunction from May 2, 2011 (the date within the one year prior to the increased rating claim - filed in June 2011 - the medical evidence indicated definite decrease in kidney function) under 38 C.F.R. § 4.115b, Diagnostic Codes 7541 (renal involvement in diabetes mellitus) and 7542 (neurogenic bladder).  

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  The rating criteria for dysfunctions of the genitourinary system direct that, where diagnostic codes refer to specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. § 4.115a.  The chronic renal failure and bladder dysfunction are both complications of the service-connected diabetes mellitus.  See 38 C.F.R. § 4.119, Note (1) (compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913)). 

In this case, the Veteran has manifestations of both renal and voiding dysfunction associated with the diabetes mellitus.  The Veteran cannot receive separate compensable disability ratings for both renal and voiding dysfunction.  Rather only the predominant area of dysfunction shall be considered for rating purposes.  See 38 C.F.R. § 4.115a.  The Board finds that, in this case, the predominant area of dysfunction is renal dysfunction caused by chronic kidney failure.  

With respect to voiding dysfunction, VA regulations provide that the disability is to be rated as urine leakage, frequency, or obstructed voiding.   A 60 percent disability rating is warranted for urinary leakage requiring the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  Id.

With regard to the diabetes mellitus-related bladder dysfunction, the September 2016 VA examination report notes a urinary frequency disorder with daytime voiding interval between one and two hours and awakening to void two times per night, which meets the criteria for a 20 percent disability rating based on the urinary frequency rating criteria.  38 C.F.R. § 4.115a.  At the November 2011 VA examination, the Veteran reported daytime urination every 10 to 30 minutes, which meets the criteria for a 40 percent rating based on the urinary frequency criteria.  Id.  

The Veteran is already in receipt of a 60 percent rating based on the criteria outlined under renal dysfunction.  The voiding dysfunction rating criteria, including urinary incontinence/leakage, obstructed voiding, urinary tract infections, and urinary frequency, does not provide for disability ratings in excess of 60.  Id.  As such, the voiding dysfunction criteria will not be further discussed.        

As pertinent to the facts of this case, Diagnostic Code 7541 directs that renal involvement in diabetes mellitus is to be rated under the criteria for renal dysfunction.  Under renal dysfunction, a 60 percent rating is warranted where there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).  An 80 percent rating is warranted when there is persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80 mg percent; or, creatinine 4 to 8 mg percent; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80 mg percent; or, creatinine more than 8 mg percent; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

Albuminuria is also known as proteinuria and is the presence of an excess of serum proteins in the urine.  Booton v. Brown, 8 Vet. App. 368, 369 (1995).

As discussed above, pursuant to this Board decision, service connection for hypertension is granted.  While the severity of hypertension is part of the criteria for rating renal dysfunction, the Veteran is already in receipt of a 60 percent rating based on renal dysfunction - the highest rating that contemplates the severity of hypertension.  The (higher) rating criteria for 80 and 100 percent disability ratings based on renal dysfunction are not predicated upon the severity of hypertension.  38 C.F.R. § 4.115a.  

Further, the evidence of record does not reflect that the Veteran has hypertension with diastolic pressure predominantly 120 or more, see e.g., November 2011 VA examination report, as contemplated by a 60 percent disability rating based on renal dysfunction.  Rather the evidence of record reflects that hypertension has been generally well controlled throughout the appeal period.  See e.g., February 2016 VA treatment record.  Further the October 2013 and September 2016 VA examination reports indicate that the Veteran does not have hypertension or heart disease due to renal dysfunction or caused by any kidney condition.  As such, the severity of the (now) service-connected hypertension need not be further discussed.    

Throughout the course of the appeal, the Veteran has contended generally that the service-connected chronic renal failure with bladder dysfunction has been manifested by more severe symptoms than those contemplated by the 60 percent disability rating assigned.  See e.g., June 2011 claim, February 2014 notice of disagreement.  At the January 2017 Board hearing, the Veteran testified that the bilateral lower extremity edema had worsened and the prescribed medication had increased over the previous two to three months.  The Veteran denied any problems with overall poor health, feeling lethargic, or weakness related to the renal failure.  The Veteran reported increased need to use the bathroom.  The Veteran denied problems with weight loss.  See Board hearing transcript at 4-7.

After a review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period from May 2, 2011, the Veteran's chronic renal failure with bladder dysfunction more nearly approximates the criteria for the 60 percent disability rating currently assigned under Diagnostic Code 7541.

VA treatment records dated throughout the appeal period note that laboratory testing revealed elevated creatinine and BUN levels.  Bilateral lower extremity edema has also been consistently noted throughout the appeal period.  May 2011 VA treatment records note that the Veteran was hospitalized for an acute kidney injury.  May 2011 laboratory testing revealed BUN between 24 and 27 mg/dL and creatinine between 1.45 and 1.9 mg/dL.  During the hospitalization creatinine peaked at 1.9 mg/dL.  August to November 2011 VA treatment record notes BUN of 21 to 23 mg/dL and creatinine of 1.36 mg/dL.  

Laboratory testing performed at the November 2011 VA examination notes BUN of 20 mg/dL and creatinine of 1.43 mg/dL.  Laboratory testing performed at the October 2013 VA examination notes BUN of 18 mg/dL and creatinine of 1.38 mg/dL.  Protein of 2+ was also noted.  The October 2013 VA examination report notes renal dysfunction manifested by persistent proteinuria.      

A February 2016 VA treatment record notes that the Veteran has chronic kidney disease stage 3 with worsening proteinuria of more than 5 gm.  Serum creatinine was noted to be between 1.7 and 1.9 mg/dL for the previous few months.  The Veteran took furosemide for lower extremity edema, but still had swelling.  

Laboratory testing conducted between September 2014 and June 2016 notes BUN between 18 and 27 mg/dL and creatinine between 1.39 and 1.91 mg/dL.  A June 2016 VA treatment record notes that BUN and creatinine levels were high, but stable.  A July 2016 VA treatment record notes BUN at 26 mg/dL and creatinine at 1.74 mg/dL, both noted as high, and the Veteran was advised to stay well-hydrated.

An August 2016 VA treatment record notes that the Veteran had chronic kidney disease stage 3 with nephrotic-range proteinuria.  Bilateral pitting edema was noted.  Laboratory testing revealed BUN at 33 mg/dL and creatinine at 2.28 mg/dL with creatinine between 1.74 and 2.28 mg/dL over the previous six to seven weeks.  The VA treatment record notes that kidney function was progressively declining with chronic kidney disease advancing to stage 3b to 4.  

At the September 2016 VA examination, the Veteran reported that his nephrologist had changed his fluid pill and increased the dosage to try to control the swelling in his legs.  The VA examination noted renal dysfunction manifested by constant and persistent proteinuria (albuminuria) with persistent edema.  Laboratory testing revealed BUN of 28 mg/dL, creatinine 2.45 mg/dL, and abnormal proteinuria of 210.   

A September 2016 VA treatment record notes that BUN and creatinine levels were still rising, but may be leveling off.  An October 2016 VA treatment record notes that the peripheral edema was improving and kidney function was approximately stable with creatinine between 2.4 and 26 mg/dL.  Modestly decreased proteinuria from 4.5 to 4 g/g was also noted.  

A June 2017 VA treatment record notes that the Veteran had chronic kidney disease stage 4 with 20 to 25 percent of renal function.  August 2016 laboratory testing revealed BUN of 38 mg/dL and creatinine of 2.45 mg/dL.  October 2016 laboratory testing revealed BUN of 46 mg/dL and creatinine of 2.57 mg/dL.  February 2017 laboratory testing revealed BUN of 35 mg/dL and creatinine of 2.71 mg/dL.       

Based on the above, the Board finds that, for the entire increased rating period from May 2, 2011, the chronic renal failure with bladder dysfunction has been manifested by definite decrease in kidney function, constant and persistent albuminuria, constant edema, one instance BUN above 40 mg percent, and a urinary frequency disorder with daytime voiding interval less than one hour and awakening to void two times per night, which more nearly approximates the criteria for a 60 percent disability rating under Diagnostic Code 7541 that is currently assigned.  38 C.F.R. §§ 4.3, 4.7, 4.130.  

While the September 2016 VA examination report notes constant and persistent proteinuria (albuminuria) with persistent edema, the criteria for a (higher) 80 percent rating requires that the persistent edema and albuminuria be coupled with BUN at 40 to 80 mg percent, creatinine at 4 to 8 mg percent, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, which is not reflected in the evidence of record.  First, while there is one instance of BUN above 40 mg percent recorded during the appeal period, see October 2016 laboratory testing (BUN of 46 mg/dL), the Board finds that this one notation does not more nearly approximate BUN at 40 to 80 mg percent.  Laboratory testing conducted throughout the appeal period has consistently reflected BUN below 40 mg/dL, including as reflected in February 2017 laboratory testing noting BUN at 35 mg/dL (following close in time after the October 2016 high reading).  

Further, creatinine has consistently been recorded at below 4 mg/dL throughout the appeal period.  The October 2013 VA examination report specifically notes that renal dysfunction has not been manifested by edema, anorexia, weight loss, generalized poor health, lethargy, weakness, limitation of exertion, ability to perform only sedentary activities due to persistent edema, or markedly decreased function of other organ systems.  Further, at the January 2017 Board hearing, the Veteran specifically denied problems with overall health, lethargy, or weakness related to the renal failure.  See Board hearing transcript at 4-7.  

The renal dysfunction has not required dialysis during any part of the appeal period.  See November 2011, October 2013, and September 2016 VA examination reports.  The evidence of record does not reflect, and the Veteran has not otherwise alleged, that the renal dysfunction has manifested in markedly decreased function of kidney or other organ systems or symptoms precluding more than sedentary activity due to persistent edema and albuminuria.   

Based on the above, the Board finds that, for the entire increased rating period from May 2, 2011, the Veteran's disability picture more nearly approximates the criteria for a 60 percent disability rating; therefore, an increased disability rating in excess of 60 percent for chronic renal failure with bladder dysfunction must be denied.  38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Diabetes Mellitus 

The Veteran is in receipt of a 20 percent disability rating for diabetes mellitus type II from June 28, 2011 (the date the increased rating claim was received by VA) under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet, is rated at 20 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) is rated at 40 percent.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated at 60 percent.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated at 100 percent.  38 C.F.R. § 4.119.

Note (1) provides that compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent rating (under Diagnostic Code 7913).  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Note (2) provides that, when diabetes mellitus has been conclusively diagnosed, the adjudicator is not to request a glucose tolerance test solely for rating purposes.  Id.  

"Successive" rating criteria are where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, a veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  The diagnostic code for diabetes mellitus is successive because each higher rating requires the elements of the lower evaluation: the 10 percent rating requires a restricted diet; the 20 percent rating requires a restricted diet and insulin or oral hypoglycemic agent; the 40 percent rating requires insulin, restricted diet, and regulation of activities; and so forth.  See Camacho v. Nicholson, 21 Vet. App. 360   (2007) (holding that the criteria for rating diabetes mellitus are conjunctive, and that each element of the criteria is needed to meet the requirements for the specified rating).

Throughout the course of the appeal, the Veteran has contended generally that the diabetes mellitus has been manifested by more severe symptoms than those contemplated by the 20 percent disability rating assigned.  See generally June 2011 increased rating claim.  At the January 2017 Board hearing, the Veteran testified that he was taking insulin three times per day, followed a restricted diet, and that his doctor had instructed him to regulate his activities due to diabetes and exercise "as tolerated."  The Veteran testified that, while his doctor would not say that the diabetes restricts activities, he was instructed to do what he could tolerate and that his doctor wanted him to exercise.  The Veteran indicated that he cannot climb, walk, or hunt like he used to.  See Board hearing transcript at 8-9.

After review of all the evidence, both medical and lay, the Board finds that, for the entire increased rating period from June 28, 2011, the criteria for an increased rating in excess of 20 percent for diabetes mellitus have not been met or more nearly approximated.  The diabetes mellitus requires restricted diet, oral hypoglycemic agents, and the use of insulin, but does not require regulation of activities. 

An October 2010 VA treatment record notes that, while the Veteran requested that the sentence "he is on insulin, restricted diet and regulation of activities" be added to the VA treatment records, he was in fact on insulin, following a strict diet control, and instructed to exercise.  In a February 2012 written statement, the Veteran's VA doctor (who had treated the Veteran since May 2011) noted that the Veteran takes insulin and regulates his diet and activities to maintain stable carbohydrate intake and activity patterns to match the insulin use.  February and July 2016 VA treatment records note that the Veteran was instructed to follow strict diet control, lose weight, and exercise as tolerated as well as to continue daily insulin use. 

At the November 2011 VA examination, the Veteran reported being prescribed insulin and restricted diet to manage the diabetes mellitus.  The Veteran reported activity restrictions due to diabetes for walking, running, climbing, and anything physical.  The VA examiner noted that diabetes did not affect daily activity and no significant weight change related to diabetes.  

The October 2013 VA examination report notes that the diabetes mellitus was managed by prescribed oral hypoglycemic agents.  The September 2016 VA examination report notes that the diabetes mellitus was managed by restricted diet, prescribed oral hypoglycemic agents, and insulin injections more than once daily.  The October 2013 and September 2016 VA examiners noted that regulation of activities is not required as part of medical management of the diabetes mellitus.  The VA examination reports note that the Veteran visits his diabetic care provider less than 2 times per month for episodes of ketoacidosis or hypoglycemia with no hospitalizations required for either over the previous 12 months.  The Veteran did not have progressive unintentional weight loss and loss of strength attributable to diabetes mellitus noted at either examination.  

Review of VA treatment records from June 2011 to present reflects that the Veteran's diabetic plan includes a restricted diet, oral hypoglycemic agents, and daily insulin.  From June 2011 to present, the Veteran has been instructed to exercise as tolerated.  See e.g., October 2010 and February 2016 VA treatment records.  

While the Veteran generally contends that the diabetes is worse than the 20 percent rating, the evidence of record does not demonstrate that the Veteran has been prescribed or advised to avoid strenuous activities to meet the criteria set out in Diagnostic Code 7913.  The Board finds that the instruction to exercise as tolerated is not a "regulation of activities."  "Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  See 61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  The Court has held that the evidence must show that it is medically necessary for a claimant to avoid strenuous occupational and recreational activities.  See Camacho, 21 Vet. App. 360.  The Veteran has specifically indicated that his doctor would not say that the diabetes mellitus restricted his activities, but rather instructed him to exercise as tolerated.  See January 2017 Board hearing transcript at 8-9.   

Because the weight of the evidence is against finding that management of diabetes mellitus required regulation of activities (avoidance of strenuous occupational and recreational activities), which is required for schedular ratings higher than 20 percent for diabetes mellitus under Diagnostic Code 7913, the criteria for a 40 percent rating (or higher) for diabetes mellitus have not been met or more nearly approximated during any part of the increased rating period from June 28, 2011.  As such, an increased disability rating in excess of 20 percent for diabetes mellitus must be denied.  See 38 C.F.R. §§ 4.3, 4.7; see Camacho, 21 Vet. App. at 366; see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  

Finally, the Board finds that no additional separate ratings for compensable complications of diabetes mellitus are warranted.  See 38 C.F.R. § 4.119, Note (1).  Separate disability ratings for compensable complications of the service-connected diabetes mellitus have already been assigned for chronic renal failure, peripheral neuropathy of the right and left lower extremity, cellulitis, statis dermatitis, erectile dysfunction, bowel dysfunction, and bladder dysfunction.  No evidence of diabetic retinopathy has been noted.  See e.g., April 2010 and June 2016 VA treatment records.  The Veteran has not claimed, and the evidence of record does not otherwise suggest that there are any other compensable complications of the diabetes mellitus; therefore, no additional separate ratings for complications of diabetes are warranted.  

Increased Ratings for Bilateral Lower Extremity Peripheral Neuropathy

The Veteran is in receipt of  10 percent disability ratings for left and right lower extremity peripheral neuropathy from November 15, 2010 (the date the increased rating claim was received by VA) under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (sciatic nerve).  Under the Diagnostic 8520, disability ratings of 10, 20, 40, and 60 are assigned for mild, moderate, and moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve, respectively.  A disability rating of 80 percent is assigned for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.   

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2016).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Throughout the course of the appeal, the Veteran has contended generally that the bilateral lower extremity peripheral neuropathy has been manifested by more severe symptoms than those contemplated by the 10 percent disability ratings assigned.  See generally November 2010 and June 2011 increased rating claims.  At the January 2017 Board hearing, the Veteran contended that the peripheral neuropathy more nearly approximately moderate incomplete paralysis.  The Veteran testified that he has difficulty walking more than one half to one blocks because his feet and legs give out.  See Board hearing transcript at 10-11.

After a review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period from November 15, 2010, the Veteran's bilateral lower extremity peripheral neuropathy have more nearly approximated mild incomplete paralysis of the sciatic nerve, the criteria for the 10 percent disability ratings currently assigned under Diagnostic Code 8520.  

An April 2010 VA treatment record notes a burning sensation in the feet, bilaterally.  An October 2010 VA treatment record notes decreased sensation in both lower extremities.
  
At the November 2011 VA examination, the Veteran reported leg cramping/pain after walking two to three yards that is worse in cold weather and relieved by rest.  The Veteran reported tingling and numbness in the legs and feet, but denied loss of sensation and neuralgia.  The VA examination report notes that peripheral pulses were normal (2+), bilaterally.  Sensory function of the polyneuropathy nerves were decreased bilaterally based on the modality of temperature and vibration.  Right and left lower extremity reflexes revealed normal (2+) ankle and knee jerks.  The VA examiner noted that peripheral nerve involvement was not evident during examination.

At the October 2013 VA examination report, the Veteran reported intermittent tingling sensation and numbness in both lower extremities.  The VA examination report notes mild symptoms of bilateral lower extremity paresthesias, dysesthesias, and numbness.  Normal (5/5) muscle strength and deep tendon reflexes (2+) in the lower extremities was noted with no muscle atrophy.  Decreased light touch/monofilament sensation was noted in the foot, and toes, bilaterally.  Decreased position sense was noted in the bilateral lower extremities.  The VA examination report notes sciatic nerve root involvement in both lower extremities with mild incomplete paralysis.               

At the September 2016 VA examination, the Veteran reported bilateral peripheral neuropathy that had worsened over the previous two years.  The Veteran denied any history of diabetic foot ulcers, endorsed wearing diabetic orthotic shoes, and reported that he did not take medication for the neuropathy.  The VA examination report notes mild symptoms of bilateral lower extremity intermittent pain, paresthesias, dysesthesias, and numbness.  Normal (5/5) muscle strength and deep tendon reflexes (2+) in the lower extremities was noted with no muscle atrophy.  Decreased light touch/monofilament sensation was noted in the ankle, lower leg, foot, and toes, bilaterally.  Decreased vibration sensation was noted in the bilateral lower extremities.  The VA examination report notes sciatic nerve root involvement in both lower extremities with mild incomplete paralysis.       

Based on the above, the Board finds that, for the entire increased rating period from November 15, 2010, the Veteran's bilateral lower extremity peripheral neuropathy has been manifested by numbness, paresthesias, dysesthesias, intermittent pain, decreased sensation to light touch, position, and vibration, normal (5/5) muscle strength, normal deep tendon reflexes, and no muscle atrophy, more nearly approximating mild incomplete paralysis of the sciatic nerve.  

The Board finds that the bilateral upper extremity ulnar neuropathy has not more nearly approximated moderate incomplete paralysis of the sciatic nerve for any part of the appeal period.  The VA examination reports note a history of numbness and paresthesias, but no leg or foot weakness, falls, or unsteadiness.  The VA examination reports, taking into the account the Veteran's statements with regard to numbness and tingling, note mild paresthesias, dysesthesias, numbness, and intermittent pain.  Normal muscle strength with no muscle atrophy has consistently been noted throughout the appeal period.  Further, while the evidence of record reflects that the Veteran experiences some pain associated with the lower extremity peripheral neuropathy, there is no indication that this pain is constant.  

Based on the above, the Board finds that the weight of the lay and medical evidence demonstrates that the bilateral lower extremity peripheral neuropathy has not more nearly approximated moderate incomplete paralysis of the sciatic nerve (the criteria for a 20 percent rating under Diagnostic Code 8520); therefore, the Board finds that disability ratings in excess of 10 percent are not warranted under Diagnostic Code 8520 for bilateral lower extremity peripheral neuropathy for any part of the increased rating period from November 15, 2010.  38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Bowel Dysfunction

The Veteran is in receipt of a noncompensable (0 percent) disability rating for bowel dysfunction from May 29, 2013 (the date the increased rating claim was received by VA) under 38 C.F.R. § 4.114, Diagnostic Code 7332 (rectum and anus, impairment of sphincter control).  Under Diagnostic Code 7332, a noncompensable (0 percent) rating is assigned for healed rectum and anus or slight impairment of sphincter control without leakage.  A 10 percent rating is assigned for constant slight impairment of sphincter control or occasional moderate leakage.  A 30 percent rating is assigned for occasional involuntary bowel movements or impairment of sphincter control necessitating the wearing of a pad.  A 60 percent rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  A 100 percent rating is warranted if there is complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332.

Throughout the course of the appeal, the Veteran has contended generally that the bowel dysfunction has been manifested by more severe symptoms than those contemplated by the noncompensable disability rating assigned.  See February 2014 notice of disagreement.  At the January 2017 Board hearing, the Veteran testified that he has fecal leakage and that, while he does not wear any absorbent material, he has to "change his shorts" two to three times per day.  The Veteran denied any involuntary bowel movements, but that he would have fecal leakage following a bowel movement as well as occasional leakage unassociated with a bowel movement.  The Veteran described constant, slight fecal leakage that soiled his underwear several times per day.  See Board hearing transcript at 12-16.

After a review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period from May 29, 2013, the Veteran's bowel dysfunction has been manifested by constant slight impairment of sphincter control with fecal leakage, and more nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 7332.  

At the November 2011 VA examination, the Veteran did not report any bowel problems.  Rectal examination revealed normal findings with no hemorrhoids, fissures, masses, or rectal fistula.  At the October 2013 VA examination, the Veteran reported that the bowel dysfunction began in 2010, but the previous fecal leakage (as noted on an April 2010 VA examination) resolved and he is able to control bowel movements.  The VA examination report notes that the Veteran did not need pads.

At the September 2016 VA examination, the Veteran reported soiling his underwear several times per day and being unaware he is leaking stool.  The Veteran reported that bowel control was voluntary (he does not have involuntary bowel movements), but had smears of stool around the anus.  The VA examiner noted that smears of stool around the anus after bowel movements was suggesting of incompetent anal sphincter.  

Based on the above, and resolving reasonable doubt in favor of the Veteran, the Board finds that, for the entire increased rating period from May 29, 2013, the bowel dysfunction has been manifested by constant slight impairment of sphincter control with fecal leakage, which more nearly approximates the criteria for a 10 percent disability rating under Diagnostic Code 7332.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  

The Board further finds that the weight of the lay and medical evidence of record demonstrates that the criteria for a disability rating in excess of 10 percent have not been met or nearly approximated for any part of the increased rating period from May 29, 2013.  The evidence of record does not reflect that symptoms of bowel dysfunction have been manifested by involuntary bowel movements necessitating wearing of a pad, extensive fecal leakage and fairly frequent involuntary bowel movements, or complete loss of sphincter control.  See October 2013 and September 2016 VA examination reports.  

Nor has the Veteran contended otherwise.  Rather the Veteran specifically denied involuntary bowel movements or the use of absorbent materials.  See January 2017 Board hearing transcript at 12-14.  At the October 2013 VA examination, the Veteran reported being able to control bowel movements and not requiring usage of a pad.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire increased rating period from May 29, 2013, the Veteran's disability picture more nearly approximates the criteria for a 10 percent rating; therefore, an increased disability rating of 10 percent, but no higher, for bowel dysfunction is warranted for the entire increased rating period from May 29, 2013.  See 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations 

The Board has considered whether referral for an extraschedular rating would have been warranted for chronic renal failure with bladder dysfunction, diabetes mellitus, bilateral lower extremity peripheral neuropathy, and bowel dysfunction for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis,  the Board finds that all the symptomatology and impairment caused by the chronic renal failure with bladder dysfunction, diabetes mellitus type II, bilateral lower extremity peripheral neuropathy, and bowel dysfunction are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.     

In this case, the chronic renal failure with bladder dysfunction has been manifested by definite decrease in kidney function, constant and persistent albuminuria, constant edema, one instance BUN above 40 mg percent, and a urinary frequency disorder with a daytime voiding interval less than one hour and awakening to void two times per night.  The rating criteria for renal dysfunction contemplate effects on kidney function, hypertension, and particular lab readings.  See 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7541.  The schedular rating criteria specifically contemplate ratings based on voiding dysfunction, including frequency of urination.  38 C.F.R. § 4.115b, Diagnostic Code 7542.     

The diabetes mellitus has been manifested by high blood sugar levels for which the Veteran is prescribed restricted diet, oral hypoglycemic agents, and insulin injections.  The schedular rating criteria specifically provides for diabetes requiring a restricted diet, hypoglycemic agents, and insulin.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

The schedular rating criteria in Diagnostic Code 8520 specifically provide for disability ratings based on the severity of incomplete paralysis of the sciatic nerve as well as ratings for neuritis and neuralgia.  See 38 C.F.R. § 4.124a.  In this case, the Veteran's bilateral lower extremity peripheral neuropathy has been manifested by mild incomplete paralysis of the sciatic nerve with symptoms of numbness, paresthesias, dysesthesias, intermittent pain, decreased sensation to light touch, position, and vibration, normal (5/5) muscle strength, normal deep tendon reflexes, and no muscle atrophy.  These symptoms, impairment, and the level of impairment manifested by impairment of the sciatic nerve, are part of the rating criteria.  

The Veteran's bowel dysfunction has been manifested by constant slight impairment of sphincter control with fecal leakage.  The Veteran's fecal leakage is specifically contemplated by the rating schedule criteria in Diagnostic Code 7332 for impairment of rectal sphincter control.  See 38 C.F.R. § 4.114.  Based on the above, in this case, comparing the disability level and symptomatology of the chronic renal failure with bladder dysfunction, diabetes mellitus type II, bilateral lower extremity peripheral neuropathy, and bowel dysfunction to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on daily life.  In the absence of exceptional factors associated with the 

chronic renal failure with bladder dysfunction, diabetes mellitus, bilateral lower extremity peripheral neuropathy, or bowel dysfunction, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  In a January 2014 rating decision, the RO denied a TDIU, which the Veteran appealed.  The Veteran filed a notice of disagreement with respect to that issue in February 2014 and a statement of the case was issued in October 2016.

The October 2016 statement of the case specifically informed the Veteran that he had to file a timely substantive appeal in order to perfect the appeal of TDIU to the Board.  The Veteran did not file a timely substantive appeal (VA Form 9) or submit any new and material evidence with respect to the claim for a TDIU within the applicable one year period.  See 38 C.F.R. § 3.156(b) (2016); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  As such, the January 2014 rating decision that denied a TDIU became final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).    

Previous determinations which are final and binding, including decisions of degree of disability, will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105 (2016).  The Board finds that the Veteran has not alleged CUE in this case regarding the January 2014 rating decision denial of a TDIU; indeed, he has not made any allegation of impropriety, misapplication of law or regulations, or factual inaccuracy as to the January 2014 rating decision.  The February 2014 notice of disagreement indicates only a disagreement with the denial of a TDIU.    

This case is further distinguishable from Rice because Rice involved entitlement to an earlier effective date for a TDIU following the grant of TDIU, whereas this Veteran's case involves a prior final decision denial of TDIU (in January 2014).  

The Court in Rice held that the claim for a TDIU was not inseparable from the claim for a higher initial rating when new evidence was submitted within one year of the RO's decision assigning an initial rating for the underlying disability, a question not at issue in this decision because of the finality of the January 2014 TDIU rating decision and no additional evidence within one year of that decision.  In this Veteran's case, in contrast to Rice, the issue was entitlement to a TDIU, which was denied, rather than entitlement to an earlier effective date for TDIU following the grant of a TDIU.  This case is distinguishable from Rice because in this Veteran's case the RO has separately developed, adjudicated, and denied the TDIU claim, and has done so in a rating decision that has become final.  

Accordingly, the issue of entitlement to a TDIU prior to October 18, 2016 (the date a statement of the case was issued readjudicating a TDIU) is not presently before the Board as an issue inseparable from the increased rating appeal decided above.  After the Veteran failed to perfect the appeal for a TDIU, the January 2014 rating decision denying entitlement to a TDIU became final, and the Veteran has not alleged CUE; therefore, the issue of entitlement to a TDIU prior to October 18, 2016 is not currently in appellate status before the Board.  

The holding in Rice does not extend to override finality of the January 2014 final denial of TDIU that was readjudicated in the October 2016 statement of the case, both for the reasons stated distinguishing this case from Rice, and because since the Court issued the Rice decision in 2009, the Court has not issued a precedential decision extending the generalized principle of attachment of TDIU to a rating appeal in Rice to override legal finality of an adjudication specifically denying TDIU that was raised and adjudicated during a still open rating period.  In the absence of such precedent, the finality of a prior final decision must be respected in 

VA adjudications.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.105, 20.1103 (2016); 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400(o) (2016) (implicitly recognizing that there must be a claim for increase, formal or informal, to be compared with the factual date of worsening, to determine an effective date).

Pursuant to Rice, the Board has considered whether a new claim for TDIU has been raised subsequent to the January 2014 rating decision and October 2016 statement of the case denying a TDIU.  As TDIU is a form of increased rating, even though there is a prior final decision, a new claim for TDIU may be raised at any time by the Veteran or by other evidence of record suggesting unemployability due to service-connected disabilities, and reopening of the claim based on new and material evidence (38 C.F.R. § 3.156 (2016)) is not required.  See Hurd v. West,	 13 Vet. App. 449 (2000) (recognizing that a TDIU claim was a form of increased rating claim by applying increased rating effective date regulatory provisions to a TDIU claim); Norris v. West, 12 Vet. App. 413 (1999) (recognizing that a claim for a TDIU is in essence a claim for an increased rating); Parker v. Brown, 7 Vet. App. 116, 118 (1994) (stating that a TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule).  Nevertheless, because there has been a prior final rating decision denial of TDIU in this case, a claim for increase is required to obtain readjudication of the issue of TDIU, just as a new claim for increased rating is required in cases where there has been a prior final rating decision assigning a percentage rating.  

In this case, neither the Veteran nor the evidence of record has reasonably raised a new claim for TDIU during the rating period from October 18, 2016.  The Veteran has not contended that he is unemployed because of the service-connected disabilities at any point from October 18, 2016 and the other evidence of record does not so suggest.  As such, the Board finds that Rice is inapplicable in this case, including for the remaining period from October 18, 2016 following the October 

2016 adjudication of a TDIU in the statement of the case, because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities since the January 2014 rating decision and October 2016 statement of the case.


ORDER

Service connection for hypertension, as secondary to the service-connected diabetes mellitus type II, is granted.

An increased disability rating in excess of 60 percent for chronic renal failure with bladder dysfunction is denied.

An increased disability rating in excess of 20 percent for diabetes mellitus type II is denied.

An increased disability rating in excess of 10 percent for left lower extremity peripheral neuropathy is denied.

An increased disability rating in excess of 10 percent for right lower extremity peripheral neuropathy is denied.

An increased disability rating of 10 percent, but no higher, for bowel dysfunction is granted.





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


